Citation Nr: 1207013	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-09 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel

INTRODUCTION

The Veteran had active service from May 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a November 2011 Travel Board hearing.  The Veteran submitted additional evidence along with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's claims. 

With regard to a low back disability, current treatment records show that the Veteran has been diagnosed with mechanical low back pain with spondylosis at L5-S1.  

The Veteran's service treatment records do not show any treatment or findings of a back disability.  However, through written statement and hearing testimony, the Veteran alleges that he used an ejection seat during flight training in service that caused his current back disability.  He stated that he was involved with the testing of the ejection seat as well as providing demonstrations to the general public and that the effect of the initial ejection was "quite a jolt."  He also reported that after his training at the Naval Air Station, he changed duties and went to the Navy training school in San Diego to train as a machinery repairman.  He described an incident in which he was working on a lathe and when he turned to walk away his legs gave out completely.  He reported that an ambulance was called to pick him up and take him to the dispensary where he didn't receive an extensive examination or undergo x-rays.  He recalled that a corpsman or a doctor stuck a sharp object in his feet and asked him if he could felt it which he could.  He indicated that this was the extent of his treatment and that he was released.  He has reported ongoing back problems since this incident, both during service and after his discharge from service. 
  
VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Under the circumstances of this case, the Board finds that the duty to obtain a VA examination on this issue has been triggered.  
      
Moreover, the Veteran reported that he was treated for his legs giving out in service at the U.S. Naval Training Center in San Diego.  Treatment records from the U.S. Naval Training Center are not of record.  He has also indicated that he first sought post-service treatment for back pain in 1974 at the VA Hospital in Nashville.  A review of the claims folder reveals treatment records from the Nashville VA Medical Center (VAMC) beginning in January 2006 have been associated with the claims file.  VA treatment records prior to this date are not associated with the claims file.  The RO/AMC should attempt to retrieve records from these facilities.  He also noted that there may be records at a VAMC in Indianapolis, Indiana from 1982 to 1984.  A request for these records should also be made. 

With respect the claim for bilateral hearing loss, the service treatment records are negative for any treatment or findings of a right ear hearing loss.  On the other hand, the Veteran was diagnosed as having defective hearing in the left ear on entrance into service.  Thus, the presumption of sound condition at service entrance does not attach in this case with respect to the left ear.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304 (2011).  Additional audiology tests were not provided during service.  Similarly, on discharge examination conducted in March 1972, an audiology examination was not conducted but whispered voice test was recorded as 15/15.  The examiner made a notation to provide a repeat audiogram to evaluate hearing loss but no further tests are of record.

Post-service private and VA treatment records reveal diagnoses of bilateral hearing loss.  The Veteran contends that his hearing loss is due to operating machine shop equipment during service.  In particular, he reported that he worked in a small space that he shared with welders and sheet metal workers, who also made a considerable amount of noise.  He also indicated that he while he was in the Navy, he was exposed to noise from helicopters.  Specifically, he reported that one of his duties was fire control aboard the ship and any time a helicopter would leave or return he would stand by with fire equipment in case there was an accident.     

The Veteran's DD 214 Form confirms his duty as a machinist.  The Board concedes that the Veteran was exposed to hazardous noise during service.
  
In light of the evidence outlined above, the Veteran must be afforded a VA audiological examination.  With respect to the right ear, the question to be answered is whether a current right ear hearing loss is related to service.  With respect to the left ear, the question to be answered is whether the Veteran's preexisting left ear hearing loss was aggravated during service.  A preexisting injury or disease will be considered to have been aggravated during service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The claims file includes VA outpatient treatment records from the Nashville VAMC dated through June 2010.  The Veteran has testified that he currently receives treatment for his claimed back and hearing loss disorders at the VA facilities in Nashville and Clarksville.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request copies of all treatment for the Veteran at the U.S. Naval Training Center in San Diego during his period of active service from May 1968 to April 1972.  If the efforts to obtain the records are unsuccessful, the claims file should be annotated to reflect such and the Veteran advised of the inability to obtain these records.

2.  The RO/AMC should request from the Nashville VAMC all records of evaluation and/or treatment for the Veteran's back from 1974 to 2006.  Relevant records from the VAMC in Indianapolis, Indiana from 1982 to 1984 should also be requested.  The Veteran should be notified of any unsuccessful attempts to obtain the records requested.  Also, request treatment records pertaining to the claimed back and hearing loss disorders from the VAMC in Nashville and Clarksville for the period from June 2010 to the present.  If the efforts to obtain the records are unsuccessful, the claims file should be annotated to reflect such and the Veteran advised of the inability to obtain these records.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA spine examination.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be performed and the results reported.  Following review of the claims folder and the examination of the Veteran, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any current back disability arose during the Veteran's period of active service or is otherwise related to such service, to include the Veteran's alleged use of an ejection seat on several occasions during flight training and a motorcycle accident in service in April 1971 where he reported rib pain.  The medical basis for the conclusions reached should be provided.
  
4.  Schedule the Veteran for a VA audiology examination. The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following questions:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss disability in the right ear arose during service or is otherwise related to service, to include noise exposure in service.  The medical basis should be provided for any opinions expressed.

(b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's pre-existing left ear hearing loss was permanently worsened beyond normal progression by service (aggravation).  The medical basis should be provided for any opinions expressed.

5.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


